Exhibit 10.1d

          AMENDMENT NO. 4

        This AMENDMENT NO. 4, dated as of August 22, 2005 (“Amendment”), is
entered into by and among O’SULLIVAN INDUSTRIES, INC., a Delaware corporation
(“OSI”), O’SULLIVAN FURNITURE FACTORY OUTLET, INC., a Missouri corporation
(“OSF”), O’SULLIVAN INDUSTRIES – VIRGINIA, INC., a Virginia corporation (“OSV”
and together with OSF and OSI, each a “Borrower” and collectively and jointly
and severally, the “Borrowers”), O’SULLIVAN INDUSTRIES HOLDINGS, INC., a
Delaware corporation (“Holdings”), the persons designated as “Lenders” on the
signature pages hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as agent (the “Agent”).

         WHEREAS, Borrowers, Holdings, the Lenders (as defined therein) and
Agent are party to the Credit Agreement, dated as of September 29, 2003, as
amended by Amendment No. 1 thereto, dated as of October 29, 2003, and Amendment
and Consent No. 2, dated as of May 5, 2004, and Amendment and Consent No. 3,
dated as of August 17, 2005 (including all annexes, exhibits and schedules
thereto, the “Credit Agreement”; all capitalized terms defined in the Credit
Agreement and not otherwise defined herein have the meanings assigned to them in
the Credit Agreement or in Annex A thereto);

         WHEREAS, Borrowers and Requisite Lenders, subject to Section 3 hereof,
wish to amend the Credit Agreement in the manner set forth below;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Borrowers, Credit Parties, Requisite
Lenders and Agent agree as follows:


SECTION 1.
AMENDMENT

           Subject to the satisfaction of the conditions to effectiveness
referred to in Section 2 hereof:


(a)          Section 2.10 of the Credit Agreement is hereby amended by deleting
the following sentence that occurs at the end of such subsection:


  “With respect to (1) account number 003481045018 maintained by Borrowers with
Bank of America, N.A. and (2) account number 1175257 maintained by Borrowers
with Royal Bank of Canada, subject to the right of Agent to send a notice
commencing an Activation Period for such accounts, Borrowers shall be permitted
to keep an amount not to exceed $600,000 in such accounts, and if the amount
deposited in such accounts as of the close of any Business Day exceeds $600,000
in the aggregate, then on the following Business Day, Borrowers shall transfer
the amount of such excess over $600,000 into any account other than the
foregoing accounts that is also subject to a Blocked Account Agreement.”


         and inserting in lieu thereof the following:

  With respect to (1) account numbers 580100094951 and 003481045018 maintained
by Borrowers with Bank of America, N.A. and (2) account number 1175257
maintained by Borrowers with Royal Bank of Canada (collectively, the
“Non-Activated Accounts”), Borrowers shall be permitted to keep an amount not to
exceed $600,000 in the aggregate in the Non-Activated Accounts, and if the
amount deposited the Non-Activated Accounts as of the close of any Business Day
exceeds $600,000 in the aggregate, then on the following Business Day, Borrowers
shall transfer the amount of such excess over $600,000 into any account other
than the Non-Activated Accounts that is also subject to a Blocked Account
Agreement. Borrowers’ ability to maintain an amount up to $600,000 in the
Non-Activated Accounts as provided herein is subject to Agent’s ability to send
a notice commencing an Activation Period for the Non-Activated Accounts at any
time or from time to time regardless of whether or not a Default or Event of
Default under the Credit Agreement has occurred or is continuing.”


1

--------------------------------------------------------------------------------


SECTION 2.
CONDITIONS TO EFFECTIVENESS

        This Amendment shall become effective on the date (the “Effective Date”)
that Agent shall have received one or more counterparts of this Amendment
executed and delivered by Borrowers, Holdings, Agent and the Requisite Lenders.


SECTION 3.
LIMITATION ON SCOPE

        Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
in full force and effect in accordance with their respective terms. The
amendment and consent set forth herein shall be limited precisely as provided
for herein and shall not be deemed to be a waiver of, amendment of, consent to
or modification of any term or provision of the Loan Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of Borrowers or any other Credit Party requiring the
consent of Agent or Lenders except to the extent specifically provided for
herein. Agent and Lenders have not and shall not be deemed to have waived any of
their respective rights and remedies against Borrowers or any other Credit Party
for any existing or future Defaults or Event of Default.


SECTION 4.
MISCELLANEOUS

(a)          Borrowers hereby represent and warrant as follows:


  (i)         This Amendment has been duly authorized and executed by Borrowers
and each other Credit Party, and the Credit Agreement, as amended by this
Amendment, is the legal, valid and binding obligation of Borrowers and each
other Credit Party that is a party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
moratorium and similar laws affecting the rights of creditors in general; and


  (ii)         Borrowers repeat and restate the representations and warranties
of Borrowers contained in the Credit Agreement (other than those set forth in
Sections 5.2 and 5.9 thereof) as of the date of this Amendment and as of the
Effective Date, except to the extent such representations and warranties relate
to a specific date; provided, however, Borrowers make no representation or
warranty under Section 5.19 of the Credit Agreement regarding their performance
of Contractual Obligations to the extent such Contractual Obligations refer to
the Borrowers’ failure to pay interest on the Senior Notes due on July 15, 2005.


(b)          This Amendment is being delivered in the State of New York.


2

--------------------------------------------------------------------------------

(c)          Borrowers and the other Credit Parties hereby ratify and confirm
the Credit Agreement as amended hereby, and agree that, as amended hereby, the
Credit Agreement remains in full force and effect.


(d)          Borrowers and the other Credit Parties agree that all Loan
Documents to which each such Person is a party remain in full force and effect
notwithstanding the execution and delivery of this Amendment.


(e)          This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.


(f)          All references in the Loan Documents to the “Credit Agreement” and
in the Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Credit Agreement as amended by
this Amendment (as well as by all subsequent waivers, amendments, restatements,
modifications and supplements thereto).


(g)          Each of the following provisions of the Credit Agreement is hereby
incorporated herein by this reference with the same effect as though set forth
in its entirety herein, mutatis mutandis, and as if “this Agreement” in any such
provision read “this Amendment”: Section 9.3 (Notices), Section 9.6,
(Severability), Section 9.8 (Headings), Section 9.9 (Applicable Law), Section
9.12 (Construction), Section 9.15 (Waiver of Jury Trial) and Section 9.17
(Entire Agreement).


         [SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

  BORROWERS:       O'SULLIVAN INDUSTRIES, INC.
as a Borrower         By:                             /s/ Rick A. Walters
                         Name:                                Rick A. Walters
                           Title:                               CFO   
                   

          O'SULLIVAN FURNITURE FACTORY OUTLET, INC.
as a Borrower         By:                             /s/ Rick A. Walters
                         Name:                                Rick A. Walters
                           Title:                               CFO   
                   

          O'SULLIVAN INDUSTRIES - VIRGINIA, INC.
as a Borrower         By:                             /s/ Rick A. Walters
                         Name:                                Rick A. Walters
                           Title:                               CFO   
                           

  CREDIT PARTIES:       O'SULLIVAN INDUSTRIES HOLDINGS, INC.
          By:                             /s/ Rick A. Walters           
              Name:                                Rick A. Walters           
                Title:                               CFO                       
       

  AGENT AND LENDERS:       GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender         By:                             /s/ Kyle S.
Middleton                          Name:                                Kyle S.
Middleton                            Title:                               Duly
Authorized Signature                       

--------------------------------------------------------------------------------